Exhibit 10.3


AMENDED AND RESTATED GUARANTY
This Amended and Restated Guaranty (as amended, supplemented or otherwise
modified in accordance with the terms hereof and in effect from time to time,
this "Guaranty") is made as of December 16, 2019 by Bunge Limited, a company
incorporated under the laws of Bermuda (together with any successors or assigns
permitted hereunder, "BL" or "Guarantor") to ABN AMRO Bank N.V. ("ABN AMRO"), in
its capacity as the facility agent (together with its successors and assigns,
the "Agent") under the U.S.$1,750,000,000 Facility Agreement, dated as of
December 12, 2017 (as amended and restated by the Amendment and Restatement
Agreement, and as further amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, the "Facility Agreement"), among
Bunge Finance Europe B.V., a company incorporated under the laws of The
Netherlands ("BFE"), ABN AMRO Bank N.V., BNP Paribas, HSBC France, ING Bank
N.V., Natixis and Sumitomo Mitsui Banking Corporation, as mandated lead
arrangers and bookrunners (collectively, the "Arrangers"), the financial
institutions from time to time party thereto as lenders (each a "Lender" and
collectively, the "Lenders") and the Agent, for the benefit of the Lenders.
WITNESSETH:
WHEREAS, pursuant to the Facility Agreement the Lenders have agreed to make
revolving loans (the "Loans") to BFE from time to time;
WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Facility Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:
Section 1.Definitions.
(a)    For all purposes of this Guaranty, except as otherwise expressly provided
in Annex A hereto or unless the context otherwise requires, capitalized terms
used herein shall have the meanings assigned to such terms in the Facility
Agreement.
(b)    Notwithstanding any other provision contained herein or in the other
Finance Documents, all terms of an accounting or financial nature used herein
and in the other Finance Documents shall be construed, and all computations of
amounts and ratios referred to herein and in the other Finance Documents shall
be made, and prepared:
(i)     in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 below (and all defined terms used in the definition of any
accounting term used in Section 8.2 below) shall have the meaning given to such
terms (and


 
 
 

        

--------------------------------------------------------------------------------




defined terms) under GAAP as in effect on the date hereof applied on a basis
consistent with those used in preparing the financial statements referred to in
Section 7(a) below. In the event of any change after the date hereof in GAAP,
and if such change would affect the computation of any of the financial
covenants set forth in Section 8.2 below, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Guaranty that would
adjust such financial covenants in a manner that would preserve the original
intent thereof, but would allow compliance therewith to be determined in
accordance with the Guarantor’s financial statements at that time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and
(ii)    without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of BFE,
the Guarantor or any of their Subsidiaries at "fair value", as defined therein.
Notwithstanding any other provision contained herein, all obligations of the
Guarantor, BFE and any of their respective Subsidiaries that are or would be
characterized as an operating lease as determined in accordance with GAAP as in
effect on December 14, 2018 (whether or not such operating lease was in effect
on such date) shall continue to be accounted for as an operating lease (and not
as a capital lease) for purposes of the Finance Documents regardless of any
change in GAAP following December 14, 2018  (or any change in the implementation
in GAAP for future periods that are contemplated as of December 14, 2018) that
would otherwise require such obligation to be re‑characterized as a capital
lease and the Guarantor, BFE and their respective Subsidiaries shall continue to
provide financial reporting which differentiates between operating leases and
capital leases in accordance with GAAP as in effect on December 14, 2018.


Section 2.    Guaranty. Subject to the terms and conditions of this Guaranty,
the Guarantor hereby unconditionally and irrevocably guarantees (collectively,
the "Guaranty Obligations") (a) the prompt and punctual payment of all amounts
due and owing (whether at the stated maturity, by acceleration, or otherwise) in
respect of Loans made by the Lenders to BFE under the Facility Agreement and the
other Finance Documents and (b) to the extent not timely paid, all fees, costs,
expenses and indemnifications of the Lenders and the Agent owed by BFE under the
Facility Agreement and the other Finance Documents, in any case described in (a)
or (b) above whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred. This Guaranty is a guaranty
of payment and not of collection. All payments by the Guarantor under this
Guaranty shall be made in Dollars, and (i) with respect to Loans, shall be made
to the Agent for disbursement pro rata (determined at the time such payment is
sought) to the Lenders in accordance with the proportion that each Lender’s
respective Commitment bears to the Total Commitments (each such proportion
constituting the respective Lender’s "Aggregate Exposure Percentage"), (ii) with
respect to fees, costs, expenses and indemnifications owed to the Lenders, shall
be made to the Agent for disbursement pro rata (determined at the time such
payment is sought) to the Lenders in accordance with their respective Aggregate
Exposure Percentages


      
2
 




--------------------------------------------------------------------------------




(except as otherwise provided in the Facility Agreement with respect to
Defaulting Lenders) and (iii) with respect to fees, costs, expenses and
indemnifications owed to the Agent, shall be made to the Agent. This Guaranty
shall remain in full force and effect until the Guaranty Obligations are
irrevocably and unconditionally paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto BFE may be free from any
payment obligations under the Finance Documents.
Section 3.    Guaranty Absolute. The Guarantor guarantees that the Guaranty
Obligations will be paid, regardless of any applicable law, regulation or order
now or hereinafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agent or any Lender with respect thereto. The liability of the
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:
(a)    Any lack of validity or enforceability of or defect or deficiency in the
Facility Agreement, any Transaction Document or other Finance Document or any
other agreement or instrument executed in connection with or pursuant thereto;
(b)    Any change in the time, manner, terms or place of payment of, or in any
other term of, all or any of the Guaranty Obligations, or any other amendment or
waiver of or any consent to departure from the Facility Agreement, any
Transaction Document or other Finance Document or any other agreement or
instrument relating thereto or executed in connection therewith or pursuant
thereto;
(c)    Any sale, exchange or non‑perfection of any property standing as security
for the liabilities hereby guaranteed or any liabilities incurred directly or
indirectly hereunder or any setoff against any of said liabilities, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;
(d)    The failure of the Agent or a Lender to assert any claim or demand or to
enforce any right or remedy against BFE or any other Person hereunder or under
the Facility Agreement or any Transaction Document or other Finance Document;
(e)    Any failure by BFE in the performance of any obligation with respect to
the Facility Agreement or any other Finance Document;
(f)    Any change in the corporate existence, structure or ownership of BFE, or
any insolvency, bankruptcy reorganization or other similar proceeding affecting
BFE or its assets or resulting release or discharge of any of the Guaranty
Obligations;
(g)    Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, BFE or any other Person
(including any other guarantor) that is a party to any document or instrument
executed in respect of the Guaranty Obligations;


      
3
 




--------------------------------------------------------------------------------




(h)    Any limitation of BFE's obligations pursuant to subsection 21.1(b) of the
Facility Agreement; or
(i)    Any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any term of any Guaranty Obligations or the Agent’s or the
Lenders’ rights with respect thereto, including, without limitation: (A) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of a currency other than Dollars for
Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice; or (B) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction; or (C) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives BFE of any
assets or their use or of the ability to operate its business or a material part
thereof; or (D) any war (whether or not declared), insurrection, revolution,
hostile act, civil strife or similar events occurring in such jurisdiction which
has the same effect as the events described in clause (A), (B) or (C) above (in
each of the cases contemplated in clauses (A) through (D) above, to the extent
occurring or existing on or at any time after the date of this Guaranty).
The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BFE, any repayment by BFE to the Agent or the
Lenders (in each case, other than the full and final payment of all of the
Guaranty Obligations), the allocation by the Agent or the Lenders of any
repayment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefor,
the release of any guarantor, surety or other Person obligated in connection
with any document or instrument executed in respect of the Guaranty Obligations,
or any further advances to BFE.
Section 4.    Waiver. The Guarantor hereby waives (a) promptness, diligence,
notice of acceptance, presentment, demand, protest, notice of protest and
dishonor, notice of default, notice of intent to accelerate, notice of
acceleration and any other notice with respect to any of the Guaranty
Obligations and this Guaranty, (b) any requirement that the Agent or the Lenders
protect, secure, perfect or insure any security interest or Lien on any property
subject thereto or exhaust any right or take any action against BFE or any other
Person or entity or any collateral or that BFE or any other Person or entity be
joined in any action hereunder, (c) the defense of the statute of limitations in
any action under this Guaranty or for the collection or performance of the
Guaranty Obligations, (d) any defense arising by reason of any lack of corporate
authority, (e) any defense based upon any guaranteed party’s errors or omissions
in the administration of the Guaranty Obligations except to the extent that any
error or omission is caused by such guaranteed party’s bad faith, gross
negligence or willful misconduct, (f) any rights to set-offs and counterclaims
and (g) any defense based upon an election of remedies which destroys or impairs
the subrogation rights of the Guarantor or the right of the Guarantor to proceed
against BFE or any other obligor of the Guaranty Obligations


      
4
 




--------------------------------------------------------------------------------




for reimbursement. All dealings between BFE or the Guarantor, on the one hand,
and the Agent and the Lenders, on the other hand, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guaranty. Should
the Agent seek to enforce the obligations of the Guarantor hereunder by action
in any court, the Guarantor waives any necessity, substantive or procedural,
that a judgment previously be rendered against BFE or any other Person, or that
any action be brought against BFE or any other Person, or that BFE or any other
Person should be joined in such cause. Such waiver shall be without prejudice to
the Agent at its option to proceed against BFE or any other Person, whether by
separate action or by joinder. The Guarantor further expressly waives each and
every right to which it may be entitled by virtue of the suretyship law of the
State of New York or any other applicable jurisdiction.
Section 5.    Several Obligations; Continuing Guaranty. The obligations of the
Guarantor hereunder are separate and apart from BFE or any other Person (other
than the Guarantor), and are primary obligations concerning which the Guarantor
is the principal obligor. The Guarantor agrees that this Guaranty is a
continuing guaranty and that it shall not be discharged except by payment in
full of the Guaranty Obligations, termination of the Commitments and complete
performance of the obligations of the Guarantor hereunder. The obligations of
the Guarantor hereunder shall not be affected in any way by the release or
discharge of BFE from the performance of any of the Guaranty Obligations,
whether occurring by reason of law or any other cause, whether similar or
dissimilar to the foregoing.
Section 6.    Subrogation Rights. If any amount shall be paid to the Guarantor
on account of subrogation rights at any time when all the Guaranty Obligations
shall not have been irrevocably and unconditionally paid in full, such amount
shall be held in trust for the benefit of the Agent and shall forthwith be paid
to the Agent to be applied to the Guaranty Obligations as specified in the
Finance Documents. If (a) the Guarantor makes a payment to the Agent of all or
any part of the Guaranty Obligations and (b) all the Guaranty Obligations have
been irrevocably and unconditionally paid in full and the Commitments have
terminated, the Agent will, at the Guarantor’s request, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty of any kind whatsoever, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Guaranty Obligations
resulting from such payment by the Guarantor. The Guarantor hereby agrees that
it shall have no rights of subrogation with respect to amounts due to the Agent
or the Lenders until such time as all obligations of BFE to the Lenders and the
Agent have been irrevocably and unconditionally paid in full, the Commitments
have been terminated and the Facility Agreement has been terminated.
Section 7.    Representations and Warranties. The Guarantor hereby represents
and warrants to each Finance Party as follows:
(a)    Financial Condition.
(i)The consolidated balance sheet of the Guarantor and its consolidated
Subsidiaries as at December 31, 2018 and the related consolidated


      
5
 




--------------------------------------------------------------------------------




statements of income for the fiscal year ended on such date, reported on by the
Guarantor’s independent public accountants, copies of which have heretofore been
furnished to the Agent, are complete and correct, in all material respects, and
present fairly the financial condition of the Guarantor and its consolidated
Subsidiaries as at such date, and the results of operations for the fiscal year
then ended. Such financial statements, including any related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).
(ii)Except as disclosed in Schedule V attached hereto, neither the Guarantor nor
its consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material guarantee obligation, contingent liability (as
defined in accordance with GAAP), or any long-term lease or unusual forward or
long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction, which is not reflected in the
foregoing statements or in the notes thereto, except for guarantees, indemnities
or similar obligations of the Guarantor or a consolidated Subsidiary supporting
obligations of one Subsidiary to another Subsidiary.
(iii)During the period from December 31, 2018 to and including the date hereof,
except as disclosed in Schedule V attached hereto, neither the Guarantor nor its
consolidated Subsidiaries has sold, transferred or otherwise disposed of any
material part of its business or property, nor has it purchased or otherwise
acquired any business or property (including any capital stock of any other
Person) material in relation to the consolidated financial condition of the
Guarantor and its consolidated Subsidiaries at December 31, 2018.
(b)    No Change. Since December 31, 2018, except as disclosed in Schedule I
hereof, there has been no development or event which has had or could, in the
Guarantor’s good faith reasonable judgment, reasonably be expected to have a
Material Adverse Effect.
(c)    Corporate Existence; Compliance with Law. The Guarantor and each of its
Subsidiaries (i) is duly organized and validly existing under the laws of the
jurisdiction of its incorporation, (ii) has the corporate power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(iii) is duly qualified under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to be so duly qualified could not
reasonably be expected to have a Material Adverse Effect, and (iv) is in
compliance with all Requirements of Law and Contractual Obligations, except any
non-compliance which could not reasonably be expected to have a Material Adverse
Effect.


      
6
 




--------------------------------------------------------------------------------




(d)    Corporate Power; Authorization; Enforceable Obligations. The Guarantor
and each of its Subsidiaries has the corporate power and authority, and the
legal right, to make, deliver and perform this Guaranty and each of the other
Finance Documents and Transaction Documents to which such Person is a party and
to borrow thereunder and has taken all necessary corporate action to authorize
(i) the borrowings on the terms and conditions of the Finance Documents and
Transaction Documents to which such Person is a party, (ii) the execution,
delivery and performance of this Guaranty and each of the other Finance
Documents and Transaction Documents to which such Person is a party and (iii)
the remittance of payments of all amounts payable hereunder and thereunder. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings under the Finance Documents or Transaction
Documents, the remittance of payments in accordance with the terms hereof and
thereof or with the execution, delivery, performance, validity or enforceability
of this Guaranty and each of the other Finance Documents and Transaction
Documents. This Guaranty and each of the other Finance Documents and Transaction
Documents to which the Guarantor and/or any of its Subsidiaries are a party have
been duly executed and delivered on behalf of the Guarantor and each of such
Subsidiaries. Each of this Guaranty and each of the other Finance Documents and
Transaction Documents to which the Guarantor and/or any of its Subsidiaries are
a party constitutes a legal, valid and binding obligation of the Guarantor and
each of such Subsidiaries enforceable against the Guarantor and each of such
Subsidiaries in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).
(e)    No Legal Bar. The execution, delivery and performance by the Guarantor of
this Guaranty, and by it and each of its Subsidiaries of the other Finance
Documents and Transaction Documents to which each such entity is a party, the
borrowings thereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation to which the Guarantor or any of
its Subsidiaries are a party or by which it or they are bound and will not
result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any of the Guarantor or its Subsidiaries pursuant to
any such Requirement of Law or Contractual Obligation.
(f)    No Material Litigation. Except as disclosed in Schedule VI attached
hereto, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or any of its Subsidiaries or against any
of their respective properties or revenues (a) with respect to this Guaranty or
the other Finance Documents or Transaction Documents or any of the transactions
contemplated hereby or thereby or (b) which could reasonably be expected to have
a Material Adverse Effect.


      
7
 




--------------------------------------------------------------------------------




(g)    Ownership of Property; Liens. The Guarantor and each of its Subsidiaries
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property except for defects in
title which would not have a Material Adverse Effect, and none of the property
is subject to any Lien that secures Secured Indebtedness, other than a Lien that
secures Permitted Secured Indebtedness or any other Secured Indebtedness
permitted under Section 8.2(a)(iv) of this Guaranty.
(h)    Environmental Matters. The Guarantor and its Subsidiaries have obtained
all permits, licenses and other authorizations that are necessary to operate
their respective business and required under all applicable Environmental Laws,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule II attached hereto, (i)
Hazardous Materials have not at any time been generated, used, treated or stored
on, released or disposed of on, or transported to or from, any property owned,
leased, used, operated or occupied by the Guarantor or any of its Subsidiaries
or, to the best of the Guarantor’s knowledge, any property adjoining or in the
vicinity of any such property except in compliance with all applicable
Environmental Laws other than where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (ii) there are no past, pending
or threatened (in writing) Environmental Claims against the Guarantor or any of
its Subsidiaries or any property owned, leased, used, operated or occupied by
the Guarantor or any of its Subsidiaries that individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect. The operations
of the Guarantor and its Subsidiaries are in compliance in all material respects
with all terms and conditions of the required permits, licenses, certificates,
registrations and authorizations, and are also in compliance in all material
respects with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
the Environmental Laws, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
(i)    No Default. Except with respect to the Indebtedness set forth on Schedule
III attached hereto, neither the Guarantor nor any of its Subsidiaries is in
default under or with respect to any agreement, instrument or undertaking to
which it is a party or by which it is bound in any respect which could
reasonably be expected to have a Material Adverse Effect. No Series 2003-1 Early
Amortization Event, Potential Series 2003-1 Early Amortization Event, Event of
Default or Default has occurred and is continuing.
(j)    Taxes. Under the laws of Bermuda, the execution, delivery and performance
by the Guarantor of this Guaranty and by it and each of its Subsidiaries (as the
case may be) of the other Finance Documents and Transaction Documents to which
they are a party and all payments of principal, interest, fees and other amounts
hereunder and thereunder are exempt from all income or withholding taxes, stamp
taxes, charges or contributions of Bermuda or any political subdivision or
taxing authority thereof, irrespective of the fact that the Agent or any of the
Lenders may have a representative office


      
8
 




--------------------------------------------------------------------------------




or subsidiary in Bermuda. Except as otherwise provided herein or therein, the
Guarantor is validly obligated to make all payments due under this Guaranty and
each of its Subsidiaries is validly obligated to make all payments due under the
other Finance Documents and Transaction Documents free and clear of any such
tax, withholding or charge so that the Agent and the Lenders shall receive the
amounts due as if no such tax withholding or charge had been imposed.
(k)    Pari Passu Status. The obligations of the Guarantor hereunder constitute
direct, general obligations of the Guarantor and rank at least pari passu (in
priority of payment) with all other unsecured, unsubordinated Indebtedness
(other than any such Indebtedness that is preferred by mandatory provisions of
law) of the Guarantor.
(l)    Purpose of Loans. The proceeds of the Loans under the Facility Agreement
shall be used by BFE solely to either (i) make advances under the Series 2003-1
VFC, (ii) repay Permitted Indebtedness outstanding from time to time or (iii)
pay expenses incurred in connection with the Facility Agreement and any Pari
Passu Indebtedness. Notwithstanding the foregoing, any other use of the proceeds
of the Loans under the Facility Agreement shall not affect the obligations of
the Guarantor hereunder.
(m)    Information. All information (including, with respect to the Guarantor,
without limitation, the financial statements required to be delivered pursuant
hereto), which has been made available to the Agent or any Lender by or on
behalf of the Guarantor in connection with the transactions contemplated hereby
and the other Finance Documents and Transaction Documents is complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.
(n)    Designated Obligors. On the date hereof, BL directly or indirectly owns
the percentage of the voting stock of each Designated Obligor (other than BL)
set forth on Schedule IV attached hereto.
(o)    Restrictions on Designated Obligors. There is no legal or regulatory
restriction on the ability of any Designated Obligor to pay dividends to the
Guarantor out of earnings at such times as such Designated Obligor is not deemed
to be insolvent pursuant to the laws of its jurisdiction of incorporation nor
any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to Dollars or Euros.


      
9
 




--------------------------------------------------------------------------------




(p)    Federal Regulations. No part of the proceeds of any advances under the
Investor Certificates will be used for "purchasing" or "carrying" any "margin
stock" within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect. Notwithstanding
the foregoing, any use of advances under the Investor Certificates as so
described in this subsection shall not affect the obligations of the Guarantor
hereunder.
(q)    Investment Company Act. The Guarantor is not an "investment company", or
a company "controlled" by an "investment company", within the meaning of the
Investment Company Act of 1940, as amended.
(r)    Solvency. The Guarantor is, individually and together with its
Subsidiaries, Solvent.
(s)    Consideration. The Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty. The Guarantor has,
independently and without reliance upon the Agent or any Lender and based on
such documents and information it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty.
(t)    Security Interest.
(i)    All filings and other acts (including but not limited to the acts
required by subsection 2.01(b) of the Sale Agreement and subsection 2.01(b) of
the Pooling Agreement and notifying related Obligors of the assignment of a
Purchased Loan, except to the extent that the relevant UCC and other similar
laws (to the extent applicable) permit a Seller (or Bunge Funding, Inc. or its
assignees) to provide such notification subsequent to the applicable Loan
Purchase Date without materially impairing the Trust's ownership or security
interest in the Trust Assets and without incurring material expenses in
connection with such notification) necessary or advisable under the relevant UCC
or under other applicable laws of jurisdictions outside the United States (to
the extent applicable) shall have been made or performed in order to grant the
Trust (for the benefit of each holder of Investor Certificates) a full legal and
beneficial ownership or first priority perfected security interest in respect of
all Purchased Loans.
(ii)    BFE is the lawful owner of, and has good and marketable title to, the
Series 2003-1 VFC, free and clear of all Liens.
(u)    Sanctions.


      
10
 




--------------------------------------------------------------------------------




(i)    To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor and its Subsidiaries are, to the extent applicable, in
compliance in all material respects with Sanctions and Anti-Corruption Laws.
(ii)    To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor is not, and no Subsidiary and no director or senior
officer of the Guarantor or any Subsidiary is, any of the following:
(A)
a Restricted Party;

(B)
a Person owned 50% or more or controlled by, or acting on behalf of, any
Restricted Party; or

(C)
a Person that commits, threatens or conspires to commit or support “terrorism”
as defined in the Executive Order.

(iii)    The Guarantor has implemented and maintains in effect policies and
procedures designed to promote and achieve continued compliance by the
Guarantor, its Subsidiaries and their respective directors, officers and
employees with applicable Anti-Corruption Laws and Sanctions.
(v)    Effectiveness of Transaction Documents. The Transaction Documents are in
full force and effect.
The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof, the date of the
Amendment and Restatement Agreement, the Effective Date (as defined in the
Amendment and Restatement Agreement), the date of each Utilisation Request by
BFE and each Utilisation Date under the Facility Agreement, on and as of all
such dates.


Section 8.    Covenants.
8.1    Affirmative Covenants. The Guarantor hereby agrees that, so long as (i)
any Loan remains outstanding and unpaid or any other amount is owing to the
Agent or any Lender under the Facility Agreement or (ii) the Commitments have
not been terminated:
(a)    Financial Statements. The Guarantor shall furnish to the Agent (who shall
furnish a copy to each Lender):
(i)    promptly after each annual meeting of the Guarantor, but in any event
within one hundred and twenty (120) days after the end of each fiscal year of
the Guarantor, a copy of the audited consolidated balance


      
11
 




--------------------------------------------------------------------------------




sheet of the Guarantor and its consolidated Subsidiaries at the end of such year
and related audited consolidated statements of income and retained earnings and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, certified by independent public accountants
reasonably acceptable to the Agent;
(ii)    as soon as available, but in any event not later than sixty (60) days
after the end of each of the first three quarters of each fiscal year of the
Guarantor, the unaudited consolidated balance sheet of the Guarantor as at the
end of such quarter and the related unaudited consolidated statement of income
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, each in the form reasonably acceptable to the Agent, certified by
the chief financial officer of the Guarantor; and
(iii)    such additional financial and other information as the Agent (at the
request of any Lender or otherwise) may from time to time reasonably request;
all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.
(b)    Quarterly Compliance Certificates. The Guarantor shall, within sixty (60)
days after the end of each of the first three fiscal quarters of each fiscal
year and one hundred and twenty (120) days after the end of each fiscal year,
furnish to the Agent its certificate signed by its chief financial officer,
treasurer or controller stating that, to the best of such officer’s knowledge,
during such period each of the Guarantor and BFE has observed or performed all
of its covenants and other agreements, and satisfied every condition contained
in this Guaranty and the other Finance Documents and Transaction Documents and
any other related documents to be observed, performed or satisfied by each of
them, and that such officer has obtained no knowledge of any Series 2003-1 Early
Amortization Event, Potential Series 2003-1 Early Amortization Event, Event of
Default or Default except as specified in such certificate and showing in
reasonable detail the calculations evidencing compliance with the covenants in
subsection 8.2(a).


      
12
 




--------------------------------------------------------------------------------




(c)    Conduct of Business and Maintenance of Existence. The Guarantor shall,
and shall cause each of the Designated Obligors to: (i) except as permitted by
subsection 8.2(b), preserve, renew and keep in full force and effect its
corporate existence; and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except where the failure to maintain the same would not have a
Material Adverse Effect.
(d)    Compliance with Laws and Contractual Obligations; Authorization. The
Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a Material Adverse Effect, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this Guaranty
and the other Finance Documents and Transaction Documents.
(e)    Maintenance of Property; Insurance. The Guarantor shall, and shall cause
each of its Subsidiaries to, keep all property useful and necessary in its
business in good working order and condition, except where failure to do so
would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.
(f)    Inspection of Property; Books and Records. The Guarantor shall, and shall
cause each of BFE and the Designated Obligors to, keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the Agent
and each Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any time and as often as may
reasonably be desired, provided that the Agent and each Lender has given
reasonable prior written notice and the Agent and each Lender has executed a
confidentiality agreement reasonably satisfactory to the Guarantor.
(g)    Notices. The Guarantor shall give notice to the Agent promptly after
becoming aware of the same, of (i) the occurrence of any Series 2003-1 Early
Amortization Event, Potential Series 2003-1 Early Amortization Event, Event of
Default or Default, including any steps taken to remedy or mitigate the effect
of such default; (ii) any changes in taxes, duties or other fees of Bermuda or
any political subdivision or taxing authority thereof or any change in any laws
of


      
13
 




--------------------------------------------------------------------------------




Bermuda, in each case, that may affect any payment due under this Guaranty or
the other Finance Documents and Transaction Documents; (iii) any change in the
Guarantor’s, BLFC's or the Bunge Master Trust's public or private rating by S&P
or Moody's; and (iv) any development or event which has had, or which the
Guarantor in its good faith judgment believes will have, a Material Adverse
Effect.
(h)    Pari Passu Obligations. The Guarantor shall ensure that its obligations
hereunder at all times constitute direct, general obligations of the Guarantor
ranking at least pari passu in right of payment with all other unsecured,
unsubordinated Indebtedness (other than Indebtedness that is preferred by
mandatory provisions of law) of the Guarantor.
(i)    Maintenance of Designated Obligors. The Guarantor will not and will not
permit any of its Subsidiaries directly or indirectly to convey, sell, transfer
or otherwise dispose of, or grant any Person an option to acquire, in one
transaction or a series of transactions more than 50% of the voting stock of a
Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2003-1 Early Amortization Event, Potential
Series 2003-1 Early Amortization Event, Event of Default or Default and either
(i) such conveyance, sale, transfer or disposition is among the Guarantor and
its Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net
proceeds of such stock conveyance, sale, transfer or disposition to repay in
full the aggregate principal and interest due and owing with respect to all
Intercompany Loans outstanding as to which the Designated Obligor is the Obligor
and (B) to the extent such net proceeds exceed the amounts required to be paid
pursuant to clause (A), the Guarantor or such Subsidiary either (1) reinvests or
enters into a contract to reinvest all such excess net proceeds in productive
replacement fixed assets of a kind then used or usable in the business of the
Guarantor or any of its Subsidiaries or (2) uses such excess net proceeds to
make payments on the Guarantor’s or its Subsidiaries’ other Indebtedness.
(j)    Payment of Taxes. The Guarantor shall pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
taxes, assessments and similar governmental charges imposed on it, its incomes,
profits or properties, except where (i) the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
to the extent required by GAAP with respect thereto have been provided on the
books of the Guarantor or (ii) the nonpayment of all such taxes, assessments and
charges in the aggregate would not reasonably be expected to have a Material
Adverse Effect.
(k)    Environmental Laws. Unless, in the good faith judgment of the Guarantor,
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, the Guarantor will comply in all material respects, and cause each


      
14
 




--------------------------------------------------------------------------------




of its Subsidiaries to comply in all material respects, with the requirements of
all applicable Environmental Laws and will immediately pay or cause to be paid
all costs and expenses incurred in such compliance, except such costs and
expenses which are being contested in good faith by appropriate proceedings if
the Guarantor or such Subsidiary, as applicable, is maintaining adequate
reserves (in the good faith judgment of the management of the Guarantor) with
respect thereto in accordance with GAAP. Unless the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall
not, nor shall it permit or suffer any of its Subsidiaries to, generate, use,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce or process Hazardous Materials other than in the ordinary course of
business and in material compliance with all applicable Environmental Laws, and
shall not, and shall not permit or suffer any of its Subsidiaries to, cause or
permit, as a result of any intentional or unintentional act or omission on the
part of the Guarantor or any Subsidiary thereof, the installation or placement
of Hazardous Materials in material violation of or actionable under any
applicable Environmental Laws onto any of its property or suffer the material
presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation. Unless its failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Guarantor shall, and shall
cause each of its Subsidiaries to, promptly undertake and diligently pursue to
completion any investigation, study, sampling and testing, as well as any
cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.
(l)    ERISA. The Guarantor shall give notice to the Agent to the extent that
any of the following is reasonably expected to have a Material Adverse Effect:
(i)    ERISA Events. Promptly and in any event within ten (10) days after the
Guarantor or any of its ERISA Affiliates knows or has reason to know that any
ERISA Event has occurred, a statement of the chief financial officer of the
Guarantor or such ERISA Affiliate describing such ERISA Event and the action, if
any, that the Guarantor or such ERISA Affiliate has taken and proposes to take
with respect thereto;
(ii)    Plan Terminations. Promptly and in any event within two (2) Business
Days after receipt thereof by the Guarantor or any of its ERISA Affiliates,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan; and


      
15
 




--------------------------------------------------------------------------------




(iii)    Multiemployer Plan Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, or (B) the reorganization or termination, within the meaning of Title IV
of ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred
by the Guarantor or any of its ERISA Affiliates in connection with any event
described in clause (A) or (B) above.
(m)    Sanctions Actions or Investigations. Promptly upon a Responsible Officer
of the Guarantor becoming aware that the Guarantor or any of its Subsidiaries
has received formal notice that it has become the subject of any material action
or investigation under any Sanctions, the Guarantor shall, to the extent
permitted by law, supply to the Agent details of any such material action or
investigation.
(n)    Anti-Corruption and Sanctions Compliance Policies and Procedures. The
Guarantor will maintain in effect policies and procedures designed to promote
and achieve continued compliance by the Guarantor, its Subsidiaries and their
respective directors, officers and employees with applicable Anti-Corruption
Laws and Sanctions.
8.2    Negative Covenants. The Guarantor hereby agrees that, so long as (i) any
Loan remains outstanding and unpaid or any other amount is owing to the Agent or
any Lender under the Facility Agreement or (ii) the Commitments have not been
terminated:
(a)    Financial Covenants. The Guarantor shall not at any time permit:
(i)    its Consolidated Net Worth (as calculated at the end of each fiscal
quarter of the Guarantor) to be less than U.S. $4,000,000,000 (to be tested
quarterly);
(ii)    the ratio of its consolidated Adjusted Net Debt to consolidated Adjusted
Capitalization (each as calculated at the end of each fiscal quarter of the
Guarantor) to be greater than 0.635:1.0 (to be tested quarterly); and
(iii)    the aggregate outstanding principal balance of all Secured Indebtedness
(excluding any Permitted Secured Indebtedness) incurred by the Guarantor and its
Subsidiaries to be greater than an amount equal to seven and one-half percent
(7.5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries, as
calculated at the end of each fiscal


      
16
 




--------------------------------------------------------------------------------




quarter of the Guarantor and as determined in accordance with GAAP (to be tested
quarterly).
(b)    Limitation of Fundamental Changes. The Guarantor shall not enter into any
transaction of merger, consolidation or amalgamation (other than any merger or
amalgamation of any Subsidiary with and into the Guarantor so long as the
Guarantor shall be the surviving, resulting, or continuing company) or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets.
(c)    Restrictions on Dividends or Loans by Designated Obligors. The Guarantor
shall not permit any Designated Obligor to enter into any agreement restricting
the payment of dividends or the making of loans by it to the Guarantor or to any
other Designated Obligor, except that the Guarantor may permit a Designated
Obligor to be party to agreements (i) limiting the payment of dividends by such
Designated Obligor following a default or an event of default under such
agreement and (ii) requiring the compliance by such Designated Obligor with
specified net worth, working capital or other similar financial tests and (iii)
restricting loans to be made by such Designated Obligor to any other Obligor or
the Guarantor to such loans which accrue interest at a rate greater than or
equal to such lending Designated Obligor’s average cost of funds as determined
in good faith by the Board of Directors of such Designated Obligor.


(d)    Anti-Money Laundering. The Guarantor will not knowingly conduct its
operations in violation of any applicable financial recordkeeping and reporting
requirements of the U.S. Bank Secrecy Act, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
applicable authority (collectively, the “Money Laundering Laws”), and no action
or inquiry by or before any authority involving the Guarantor with respect to
Money Laundering Laws is pending or, to the best of the knowledge of the
Responsible Officers of the Guarantor, is threatened.


(e)    Sanctions and Anti-Corruption. The Guarantor will not knowingly use, or
permit any of its Subsidiaries to use, any funds derived from any activity that
would violate Sanctions or any Anti-Corruption Laws to pay any of the
obligations under the Finance Documents.


8.3    Use of Websites.


      
17
 




--------------------------------------------------------------------------------




(a)    The Guarantor may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Guarantor and the Agent (the "Designated Website") by
notifying the Agent (i) of the address of the website together with any relevant
password specifications and (ii) that such information has been posted on the
website; provided, that in any event the Guarantor shall supply the Agent with
one copy in paper form of any information which is posted onto the website.
(b)    The Agent shall supply each Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Guarantor and the Agent.
(c)    The Guarantor shall promptly upon becoming aware of its occurrence notify
the Agent if:
(i)    the Designated Website cannot be accessed due to technical failure;
(ii)    the password specifications for the Designated Website change;
(iii)    any new information which is required to be provided under this
Guaranty is posted onto the Designated Website;
(iv)    any existing information which has been provided under this Guaranty and
posted onto the Designated Website is amended; or
(v)    the Guarantor becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.
If the Guarantor notifies the Agent under Section 8.3(c)(i) or Section 8.3(c)(v)
above, all information to be provided by the Guarantor under this Guaranty after
the date of that notice shall be supplied in paper form unless and until the
Agent is satisfied that the circumstances giving rise to the notification are no
longer continuing.
Section 9.    Acknowledgement. Each Party acknowledges and agrees that the
Guarantor does not:
(a)    represent under Section 7(u) of this Guaranty; nor
(b)    covenant pursuant to Section 8.1(m), Section 8.1(n) or Section 8.2(e) of
this Guaranty,


      
18
 




--------------------------------------------------------------------------------




in favor of KfW IPEX-Bank GmbH (“KfW”) or DZ Bank AG Deutsche
Zentral-Genossenschaftsbank New York Branch ("DZ") as Lenders, and each of KfW
and DZ shall not have any rights thereunder. Furthermore, each of KfW and DZ
shall be deemed not to be a party to the provisions of Section 7(u), Section
8.1(m), Section 8.1(n) or Section 8.2(e).


Each party further acknowledges that the representations and warranties included
in Section 7(u) given by, and the undertakings included in Section 8.1(m),
Section 8.1(n) and Section 8.2(e) of, the Guarantor to any Lender resident in
Germany (“Inländer”) within the meaning of Section 2 Para. 15 of the German
Foreign Trade and Payments Regulation (“AWV”) are made only to the extent that
such Lender would be permitted to make such representations and warranties or
undertakings pursuant to Section 7 of the AWV.


Each party further acknowledges and agrees that the representations and
warranties included in Section 7(u) and the undertakings included in Sections
8.1(m), 8.1(n) and 8.2(e) shall be given by and apply to the Guarantor for the
benefit of any Finance Party only to the extent that giving, complying with or
receiving the benefit of (as applicable) such representation or undertaking does
not result in any violation of the Blocking Regulation.


Section 10.    Amendments. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor and the Agent who shall act following the receipt of the
consent of all of the Lenders. Such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Section 11.    Notices, Etc. All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 11,
or in the case of facsimile transmission, when received and telephonically
confirmed. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 11, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 11.
Section 12.    No Waiver; Remedies. No failure on the part of the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise


      
19
 




--------------------------------------------------------------------------------




of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
Section 13.    Costs and Expenses. The Guarantor agrees to pay, and cause to be
paid, on demand all costs and expenses actually incurred by the Agent in
connection with the enforcement of this Guaranty including, without limitation,
the fees and out‑of‑pocket expenses of outside counsel to the Agent with respect
thereto. The agreements of the Guarantor contained in this Section 13 shall
survive the payment of all other amounts owing hereunder or under any of the
other Guaranty Obligations.
Section 14.    Separability. Should any clause, sentence, paragraph, subsection
or Section of this Guaranty be judicially declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Guaranty, and the parties hereto agree that the part or parts
of this Guaranty so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.
Section 15.    Captions. The captions in this Guaranty have been inserted for
convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.
Section 16.    Successors and Assigns. This Guaranty shall (a) be binding upon
the Guarantor and its successors and assigns and (b) inure to the benefit of and
be enforceable by the Agent and its successors, transferees and assigns;
provided, however, that any assignment by the Guarantor of its obligations
hereunder shall (i) be subject to the prior written consent of the Agent acting
on the instructions of all of the Lenders at their complete discretion, and (ii)
only be made to a one hundred percent (100%) owned Affiliate of the Guarantor.
Section 17.    Limitation by Law. All rights, remedies and powers provided in
this Guaranty may be exercised only to the extent that the exercise thereof does
not violate any applicable provision of law, and all the provisions of this
Guaranty are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Guaranty invalid, unenforceable, in whole or in part,
or not entitled to be recorded, registered or filed under the provisions of any
applicable law.
Section 18.    Substitution of Guaranty. Subject to the prior written consent of
the Agent acting on the instructions of all of the Lenders at their complete
discretion, the Guarantor shall, during the term of this Guaranty, be permitted
at its option to provide collateral to the Agent or another form of credit
support as a substitute for its obligations under this Guaranty. The Guarantor
agrees to execute whatever security or credit support documents the Agent
reasonably requests in order to effectuate the provisions of this Section 18.




      
20
 




--------------------------------------------------------------------------------




Section 19.    GOVERNING LAW; FOREIGN PARTY PROVISIONS.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(b)    Consent to Jurisdiction. The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Finance Documents and Transaction
Documents. The Guarantor hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York state
or U.S. federal court. The Guarantor also hereby irrevocably waives, to the
fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.
(c)    Appointment of Agent for Service of Process. The Guarantor hereby (i)
irrevocably designates and appoints its chief financial officer (from time to
time) at its principal executive offices at 11720 Borman Drive, St. Louis,
Missouri 63146 (the "Authorized Agent"), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the Authorized Agent has accepted such designation and (ii)
agrees that service of process upon the Authorized Agent and written notice of
said service to the Guarantor mailed or delivered by a recognized international
courier service (with proof of delivery) to its Secretary or any Assistant
Secretary at its office at 11720 Borman Drive, St. Louis, Missouri 63146, shall
be deemed in every respect effective service of process upon the Guarantor in
any such suit or proceeding. The Guarantor further agrees to take any and all
action, including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
the Authorized Agent in full force and effect so long as the Guaranty is in
existence.
(d)    Waiver of Immunities. To the extent that the Guarantor or any of its
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to them, any right of immunity, on the grounds of sovereignty,
from any legal action, suit or proceeding, from set-off or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, or from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guaranty or any other Finance Documents and Transaction Documents, the
Guarantor hereby irrevocably and unconditionally, to the extent permitted by
applicable law, waives


      
21
 




--------------------------------------------------------------------------------




and agrees not to plead or claim any such immunity and consents to such relief
and enforcement.
(e)    Foreign Taxes. Any payments by the Guarantor to the Agent hereunder shall
be made free and clear of, and without deduction or withholding for or on
account of, any and all present and future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereinafter
imposed, levied, collected, withheld or assessed by Bermuda or any other
jurisdiction in which the Guarantor has an office from which payment is made or
deemed to be made, excluding (i) any such tax imposed by reason of the Agent,
having some connection with any such jurisdiction other than its participation
as the Agent under the Finance Documents and Transaction Documents, and (ii) any
income or franchise tax on the overall net income of the Agent imposed by the
United States or by the State of New York or any political subdivision of the
United States or of the State of New York on the office of the Agent through
which it is acting in connection with this transaction (all such non-excluded
taxes, "Foreign Taxes"). If the Guarantor is prevented by operation of law or
otherwise from paying, causing to be paid or remitting that portion of amounts
payable hereunder represented by Foreign Taxes withheld or deducted, then
amounts payable under this Guaranty shall, to the extent permitted by law, be
increased to such amount as is necessary to yield and remit to the Agent an
amount which, after deduction of all Foreign Taxes (including all Foreign Taxes
payable on such increased payments) equals the amount that would have been
payable if no Foreign Taxes applied.
(f)    Judgment Currency. The obligations of the Guarantor in respect of any sum
due to the Agent or any Lender hereunder or any holder of the obligations owing
hereunder (the "Applicable Creditor") shall, notwithstanding any judgment in a
currency (the "Judgment Currency") other than the currency in which such sum is
stated to be due hereunder (the "Agreement Currency"), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Guarantor as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss. The obligations of the Guarantor
contained in this Section shall survive the termination of this Guaranty and the
Facility Agreement and the payment of all other amounts owing hereunder and
thereunder.
Section 20.    WAIVER OF JURY TRIAL.     THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, ANY OTHER FINANCE DOCUMENT OR FOR ANY TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN. THE GUARANTOR
ACKNOWLEDGES THAT


      
22
 




--------------------------------------------------------------------------------




(A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS GUARANTY, (B) IT HAS
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY AND (C) IT WILL CONTINUE TO
RELY ON THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS GUARANTY. THE GUARANTOR
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL ADVISERS AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AFTER CONSULTATION WITH
ITS LEGAL ADVISERS. IN THE EVENT OF ANY LEGAL PROCEEDING RELATING TO THIS
GUARANTY, ANY OTHER FINANCE DOCUMENT OR FOR ANY TRANSACTIONS CONTEMPLATED BY
THIS GUARANTY, THIS GUARANTY MAY BE FILED AS EVIDENCE OF THE GUARANTOR’S WAIVER
OF A TRIAL BY JURY.
Section 21.    Reinstatement. This Guaranty shall be reinstated to the extent of
payments made to the Guarantor as reimbursement of amounts advanced by the
Guarantor hereunder. The Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Agent upon the bankruptcy or
reorganization of BFE or any other Person.
Section 22.    ABN AMRO Conflict Waiver. ABN AMRO acts as Agent and Lender and
may provide other services or facilities from time to time (the "ABN AMRO
Roles"). The Guarantor hereto acknowledges and consents to any and all ABN AMRO
Roles, waives any objections it may have to any actual or potential conflict of
interest caused by ABN AMRO acting as Agent or as Lender hereunder and acting as
or maintaining any of the ABN AMRO Roles, and agrees that in connection with any
ABN AMRO Role, ABN AMRO may take, or refrain from taking, any action which it in
its discretion deems appropriate.
Section 23.    Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default or a Series 2003-1 Early Amortization Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Guarantor or to any other Person, any such notice being hereby
expressly waived to the extent permitted by applicable law, to set-off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender, to or for the credit or
the account of the Guarantor against and on account of the obligations and
liabilities of the Guarantor to such Lender, as applicable, under this Guaranty
or any other Finance Document, including, without limitation, all claims of any
nature or description arising out of or connected with this Guaranty or any
other Finance Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.
If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Finance Document upon its Loans in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Loans


      
23
 




--------------------------------------------------------------------------------




held by the other Lenders so that after such purchase each Lender will hold its
ratable proportion of Loans.
Section 24.    Acknowledgment and Consent to Bail-in. The parties hereto
acknowledge that the provisions of clause 38 (Contractual Recognition of
Bail-In) of the Facility Agreement shall apply to this Guaranty mutatis mutandis
and as if references to the Finance Documents therein were references to this
Guaranty.
Section 25.    Amendment and Restatement. On the date hereof, that certain
Guaranty dated as of December 12, 2017, by the Guarantor to the Agent (as
amended, supplemented or otherwise modified from time to time, the “Existing
Guaranty”) shall be amended, restated and superseded in its entirety by this
Guaranty. The Guarantor acknowledges and agrees that (a) this Guaranty does not
constitute a novation or termination of the Existing Guaranty as in effect
immediately prior to the effectiveness of this Guaranty and (b) the obligations
of the Guarantor under the Existing Guaranty as in effect immediately prior to
the effectiveness of this Guaranty are in all respects continuing (as amended
and restated hereby) with only the terms thereof being modified as provided in
this Guaranty. Each reference to the Existing Guaranty or the “Guaranty” in any
Finance Document shall be deemed to be a reference to this Guaranty as amended
and restated hereby.


[Signature page follows.]






      
24
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.
GUARANTOR:
BUNGE LIMITED,
a Bermuda company




By: /s/ Rajat Gupta
Name: Rajat Gupta
Title: Treasurer
By: /s/ Carla Heiss
Name: Carla Heiss
Title: Secretary




[Signature Page to Amended and Restated Guaranty]
        

--------------------------------------------------------------------------------








Acknowledged and agreed to by:


AGENT:
ABN AMRO BANK N.V.




By: _____________________________
Name:
Title:




[Signature Page to Amended and Restated Guaranty]
        

--------------------------------------------------------------------------------






Schedule I
Material Adverse Effect
None




      
1
 

        

--------------------------------------------------------------------------------






Schedule II
Environmental Matters
This Schedule II to the Guaranty hereby incorporates by reference all
disclosures related to environmental matters set forth in (i) the Guarantor's
Annual Report on Form 10-K for the fiscal year ended December 31, 2018, which
was filed by the Guarantor on February 22, 2019 and (ii) the Guarantor’s
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2019,
which was filed by the Guarantor on October 30, 2019.




      
1
 

        

--------------------------------------------------------------------------------






Schedule III
Defaulted Facilities
None




      
1
 

        

--------------------------------------------------------------------------------






Schedule IV
Designated Obligors


Name
 
 
Percentage Directly or
Indirectly Owned by BL
Bunge Limited
 
 
--
Bunge Global Markets Inc.
 
 
100%
Bunge N.A. Holdings, Inc.
 
 
100%
Bunge North America, Inc.
 
 
100%
Koninklijke Bunge B.V.
 
 
100%
Bunge Alimentos S.A.
 
 
100%
Bunge Argentina S.A.
 
 
100%
Bunge S.A.
 
 
100%
Bunge Fertilizantes S.A. (Brazil)
 
 
100%
Bunge International Commerce Ltd.
 
 
100%
Bunge Trade Limited (successor to Bunge Fertilizantes International Limited)
 
 
100%
 
 
 
 





      
1
 

        

--------------------------------------------------------------------------------






Schedule V
Material Contingent Liabilities and Material Disposition or Acquisition of
Assets
This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in (i) the Guarantor's Annual Report on Form 10-K for the fiscal year
ended December 31, 2019, which was filed by the Guarantor on February 22, 2019
and (ii) the Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2019, which was filed by the Guarantor on October 30, 2019.




      
SV-1
 

        

--------------------------------------------------------------------------------






Schedule VI
Material Litigation
This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures related to legal proceedings set forth in (i) the Guarantor's Annual
Report on Form 10-K for the fiscal year ended December 31, 2019, which was filed
by the Guarantor on February 22, 2019 and (ii) the Guarantor’s Quarterly Report
on Form 10-Q for the fiscal quarter ended September 30, 2019, which was filed by
the Guarantor on October 30, 2019.






      
SVI-1
 

        

--------------------------------------------------------------------------------






ANNEX A
"ABN AMRO Roles": as defined in Section 22.
"Adjusted Capitalization": the sum of the Guarantor’s Consolidated Net Worth and
the Guarantor’s consolidated Adjusted Net Debt.
"Adjusted Net Debt": with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
(including, without limitation, letter of credit obligations of such Person)
minus (b) the sum of all cash, time deposits, marketable securities and Liquid
Inventory of such Person on such date.
“Amendment and Restatement Agreement”: the Amendment and Restatement Agreement,
dated as of December 16, 2019, among BFE,, the Agent, Acceding Arrangers party
thereto, the Retiring Arrangers party thereto, the Sustainability Co-ordinators
party thereto and the Lenders party thereto.
"Aggregate Exposure Percentage": as defined in Section 2.
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Guarantor or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
"BFE": as defined in the preamble hereto.
"BL": Bunge Limited, a company organized under the laws of Bermuda, and its
successors and permitted assigns.
"Blocking Regulation": Regulation (EU) No 2271/96 of the European Parliament and
of the Council of 22 November 1996 protecting against the effects of the
extraterritorial application of legislation adopted by a third country, and
actions based on or resulting therefrom.
"Code": the United States Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
"Consolidated Net Worth": the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.
"Dollars" and "$": dollars in lawful currency of the United States.
"EDGAR": the Electronic Data-Gathering, Analysis and Retrieval system, which
performs automated collection, validation, indexing and forwarding of
submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.
"Environmental Claim": any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
"Claims"), including, without limitation, (a) any and all Claims by governmental
or regulatory


      
1
 

        

--------------------------------------------------------------------------------





authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting or arising from
alleged or actual injury or threat of injury to the environment by reason of a
violation of or liability arising under any Environmental Law.
"Environmental Law": any and all federal, state, local or foreign laws, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.
"ERISA": the United States Employee Retirement Income Security Act of 1974, as
amended from time to time.
"ERISA Affiliate": with respect to any Person, any trade or business (whether or
not incorporated) that is a member of a group of which such Person is a member
and which is treated as a single employer under Section 414 of the Code.
"ERISA Event": (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing of an application for
a minimum funding waiver with respect to a Plan, or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Guarantor or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Guarantor or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Guarantor or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (g) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan; (h) a determination that any Plan is, or is expected to
be, in “at risk” status, within the meaning of Section 430 of the Code; or (i)
the receipt by the Guarantor or any of its ERISA Affiliates of a determination
that a Multiemployer Plan is in endangered or critical status, within the
meaning of Section 432 of the Code or Section 305 of ERISA.


      
2
 

        

--------------------------------------------------------------------------------





“Executive Order”: Executive Order No. 13224 of September 23, 2001 – Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism.
"Facility Agreement": as defined in the preamble hereto.
"Foreign Taxes": as defined in Section 19(e).
"GAAP": generally accepted accounting principles in the United States as in
effect from time to time.
"Guarantor": as defined in the preamble hereto.
"Guaranty": as defined in the preamble hereto.
"Guaranty Obligations": as defined in Section 2.
"Hazardous Materials": (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of "hazardous substances," "hazardous waste," "hazardous materials,"
"extremely hazardous waste," "restricted hazardous waste," "toxic substances,"
"toxic pollutants," "contaminants," or "pollutants," or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.
"Indebtedness": as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has existing right, contingent or otherwise, to be secured
by) a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person, and (h) all guarantees by such Person of Indebtedness of
others (other than guarantees of obligations of direct or indirect Subsidiaries
of such Person).
"Intercompany Loans": Loans, as defined in Annex X to the Pooling Agreement.


      
3
 

        

--------------------------------------------------------------------------------





"Investor Certificates": as defined in Annex X to the Pooling Agreement.
"Judgment Currency": as defined in Section 19(f).
"Lien": with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
"Liquid Inventory": as to the Guarantor and its consolidated Subsidiaries at any
time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.
"Loan Purchase Date": as defined in Annex X to the Pooling Agreement.
"Multiemployer Plan": with respect to the Guarantor, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which the Guarantor or any ERISA
Affiliate of the Guarantor (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
"Multiple Employer Plan": a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Guarantor or
any ERISA Affiliate and at least one Person other than the Guarantor and the
ERISA Affiliates or (b) was so maintained and in respect of which the Guarantor
or any of its ERISA Affiliates could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
"Net Worth": with respect to any Person, the sum of such Person’s capital stock,
capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.




"Notice Address":


      
4
 

        

--------------------------------------------------------------------------------





Agent:
 
ABN AMRO BANK N.V.
Agency Desk – Syndicated Loans (HQ 8042)
Attention: M. Meijer
Gustav Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands


PO Box 283, 1000 EA Amsterdam, The Netherlands
Tel. No: +31 10 4016047
Telecopy No.: +31.20.628 69 85


Guarantor:
 
BUNGE LIMITED
11720 Borman Drive
St. Louis, Missouri 63146
Attention: Treasurer
Tel. No: (914) 684-3442
Telecopy No.: (914) 684-3283



"Obligor": as defined in Annex X to the Pooling Agreement.
“OFAC”: the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.
"Permitted Secured Indebtedness": any Secured Indebtedness that:
(a) is secured by any mechanic, laborer, workmen, repairmen, materialmen,
supplier, carrier, warehousemen, landlord or vendor Lien or any other Lien
provided for by mandatory provisions of law, any order, attachment or similar
legal process arising in connection with a court or other similar proceeding,
any tax, charge or assessment ruling or required by any Governmental Authority
under any other similar circumstances;
(b) is incurred or assumed solely for the purpose of financing all or any part
of the cost of constructing or acquiring Property, and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (b), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;
(c) is secured by Property existing prior to the acquisition of such Property or
the acquisition of any Subsidiary that is the owner of such Property and is not
incurred in contemplation of such acquisition and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (c), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;
(d) is owed by any Subsidiary to the Guarantor or any other Subsidiary;


      
5
 

        

--------------------------------------------------------------------------------





(e) is secured by any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries), any contracts to sell, purchase
or receive commodities to or from export customers and any cash collateral and
proceeds thereof;
(f) is incurred pursuant to the Finance Documents or Transaction Documents;
(g) is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;
(h) is secured by a Lien on any checking account, saving account, clearing
account, futures account, deposit account, securities account, brokerage
account, custody account or other account (or on any assets held in such
account), securing obligations under any agreement or arrangement related to the
opening of or provision of clearing, pooling, zero-balancing, brokerage,
settlement, margin or other services related to such account (or on any assets
held in such account), which customarily exist on similar accounts (or on any
assets held in such accounts) of corporations in connection with the opening of,
or provision of clearing, pooling, zero-balancing, brokerage, settlement, margin
or other services related, to such accounts; or
(i) is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.
"Plan": a Single Employer Plan or a Multiple Employer Plan.
"Pooling Agreement": the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Inc., Bunge Management Services, Inc., as
servicer, and The Bank of New York Mellon, as trustee, and all amendments
thereof and supplements thereto.
"Potential Series 2003-1 Early Amortization Event": an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2003-1
Early Amortization Event.
"Property": any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.
"Purchased Loan": as defined in Annex X to the Pooling Agreement.
"Rating Agency": either one of (a) Standard & Poor’s Ratings Services, a
Standard & Poor's Financial Services LLC business, or any successor thereto, or
(b) Moody’s Investors Service, Inc. or any successor thereto.
"Restricted Party": any person listed:
(a)    in the Annex to the Executive Order;
(b)
on the "Specially Designated Nationals and Blocked Persons" list maintained by
OFAC; or



      
6
 

        

--------------------------------------------------------------------------------





(c)
in any successor list to either of the foregoing.

"Sale Agreement": the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among the Sellers and Bunge Funding, Inc., as amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents.
"Secured Indebtedness": all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.
"Sellers": Bunge Finance Limited and Bunge Finance North America, Inc. and their
respective successors and permitted assigns and any additional Seller that
becomes a party to the Sale Agreement in accordance with the terms of the
Transaction Documents.
"Series 2003-1 VFC": the Series 2003-1 VFC Certificate executed by Bunge
Funding, Inc. and authenticated by or on behalf of The Bank of New York Mellon,
as trustee.
"Single Employer Plan": a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Guarantor or
any of its ERISA Affiliates and no Person other than the Guarantor and its ERISA
Affiliates or (b) was so maintained and in respect of which the Guarantor or any
of its ERISA Affiliates could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Total Tangible Assets”: at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.
"Transaction Documents": as defined in Annex X to the Pooling Agreement.
"Trust": the Bunge Master Trust created by the Pooling Agreement.
"Trust Assets": as defined in Annex X to the Pooling Agreement.
"UCC": the Uniform Commercial Code, as amended, replaced or otherwise revised
from time to time, as in effect in any specified jurisdiction.
"Withdrawal Liability": liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.


      
7
 

        